                  IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF OREGON

CYNTHIA LYNN T . , 1                            3:18-cv-01558-BR

            Plaintiff,                          OPINION AND ORDER

v.

Commissioner, Social
Security Administration,

            Defendant.


CYNTHIA LYNN THOMPSON
20300 S.E. Morrison-Terrace
Apt. 1027
Gresham, OR 97030
(503) 915-9477

            Plaintiff, Pro Se



      1
      In the interest of privacy this Court uses only the first
name and the initial of the last name of the nongovernmental
party in this case.

1 - OPINION AND ORDER
BILLY J. WILLIAMS
United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1003

MICHAEL W. PILE
Acting Regional Chief Counsel
MARTHA A. BODEN
Social Security Administration
Office of the General Counsel
701 Fifth Avenue
Suite 2900 M/S221A
Seattle, WA 98104-7075
(206) 615-3710

           Attorneys for Defendant


BROWN, Senior Judge.

       Plaintiff Cynthia Lynn T. seeks judicial review of a final

decision of the Commissioner of the Social Security

Administration (SSA) in which he denied Plaintiff's applications

for Supplemental Security Income (SSI) and Disability Insurance

Benefits (DIB) under Titles XVI and II of the Social Security

Act.

       For the reasons that follow, the Court AFFIRMS the decision

of the Commissioner and DISMISSES this matter.



                        ADMINISTRATIVE HISTORY

       Plaintiff filed her application for DIB on January 26, 2015,




2 - OPINION AND ORDER
and her application for SSI on March 9, 2015.           Tr. 198-207. 2

Plaintiff alleged a disability onset date of May 23, 2013.               Her

applications were denied initially and on reconsideration.               An

Administrative Law Judge (ALJ) held a hearing on April 26, 2017.

Tr. 35-65.     Plaintiff and a vocational expert (VE) testified at

the hearing and Plaintiff was represented by an attorney.

     On September 19, 2017, the ALJ issued an opinion in which

she found Plaintiff is not disabled and, therefore, is not

entitled to benefits.        Tr. 13-30.     Pursuant to 20 C.F.R.

§ 404.984(d), those decisions became the final decisions of the

Commissioner on June 19, 2018, when the Appeals Council denied

Plaintiff's request for review.           Tr. 1-6.   See Sims v. Apfel, 530

U.S. 103, 106-07       (2000).



                                   BACKGROUND

     Plaintiff was born on December 8, 1961.           Tr. 198.     Plaintiff

was 55 years old at the time of the hearing.            Plaintiff has an

Associates Degree.       Tr. 40.    Plaintiff has past relevant work

experience as a cashier and administrative sales clerk/sales

manager.     Tr. 29.

     Plaintiff alleges disability due to a work injury to her

left hip and right shoulder, a "shoulder issue requiring



     2
     Citations to the official transcript of record filed by the
Commissioner on November 28, 2017, are referred to as "Tr."

3 - OPINION AND ORDER
surgery," "kidney issues," and issues because of "necessary high

doses of opiate meds."             Tr. 229.

       Except when noted, Plaintiff does not challenge the ALJ's

summary of the medical evidence.                  After carefully reviewing the

medical records, this Court adopts the ALJ's summary of the

medical evidence.           See Tr. 16-19, 22-28.



                                             STANDARDS

       The initial burden of proof rests on the claimant to

establish disability.             Molina v. Astrue, 674 F.3d 1104, 1110 (9 th

Cir. 2012).        To meet this burden, a claimant must demonstrate her

inability "to engage in any substantial gainful activity by

reason of any medically determinable physical or mental

impairment which .                has lasted or can be expected to last for

a continuous period of not less than 12 months."                   42 U.S.C.

§ 423(d) (1) (A).        The ALJ must develop the record when there is

ambiguous evidence or when the record is inadequate to allow for

proper evaluation of the evidence.                   McLeod v. Astrue,   640 F.3d

881, 885 (9 th Cir. 2011) (quoting Mayes v. Massanari, 276 F.3d

4 5 3 , 4 5 9- 6 0 ( 9 th Cir . 2001 ) ) .

       The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.                     42

u.s.c.    § 405(g).        See also Brewes v. Comm'r of Soc. Sec. Admin.,


4 - OPINION AND ORDER
682 F.3d 1157, 1161 (9 th Cir. 2012).    Substantial evidence is

"relevant evidence that a reasonable mind might accept as

adequate to support a conclusion."      Molina,    674 F.3d. at 1110-11

(quoting Valentine v. Comm'r Soc. Sec. Admin., 574 F.3d 685, 690

(9 th Cir. 2009)).   "It is more than a mere scintilla [of

evidence] but less than a preponderance."         Id.   (citing Valen tine,

574 F.3d at 690).

     The ALJ is responsible for determining credibility,

resolving conflicts in the medical evidence, and resolving

ambiguities.    Vasquez v. Astrue, 572 F.3d 586, 591 (9 th Cir.

2009).    The court must weigh all of the evidence whether it

supports or detracts from the Commissioner's decision.           Ryan v.

Comm'r of Soc. Sec., 528 F.3d 1194, 1198     (9 th Cir. 2008).      Even

when the evidence is susceptible to more than one rational

interpretation, the court must uphold the Commissioner's findings

if they are supported by inferences reasonably drawn from the

record.    Ludwig v. Astrue, 681 F.3d 1047, 1051 (9 th Cir. 2012).

The court may not substitute its judgment for that of the

Commissioner.    Widmark v. Barnhart,   454 F.3d 1063, 1070 (9 th Cir.

2006).



                         DISABILITY ANALYSIS

I.   The Regulatory Sequential Evaluation

     At Step One the claimant is not disabled if the Commissioner


5 - OPINION AND ORDER
determines the claimant is engaged in substantial gainful

activity.     20 C.F.R.   §§   404.1520(a) (4) (I), 416.920(a) (4) (I).          See

also Keyser v. Comm'r of Soc. Sec., 648 F.3d 721, 724              (9 th Cir.

2011).

        At Step Two the claimant is not disabled if the

Commissioner determines the claimant does not have any medically

severe impairments or combination of impairments.               20 C.F.R.

§§   404.1520(a) (4) (ii), 416.920(a) (4) (ii).         See also Keyser,    648

F.3d at 724.

        At Step Three the claimant is disabled if the Commissioner

determines the claimant's impairments meet or equal one of the

listed impairments that the Commissioner acknowledges are so

severe as to preclude substantial gainful activity.               20 C.F.R.

§§   404 .1520 (a) (4) (iii), 416. 920 (a) (4) (iii).     See also Keyser,       648

F.3d at 724.      The criteria for the listed impairments, known as

Listings, are enumerated in 20 C.F.R. part 404, subpart P,

appendix 1 (Listed Impairments).

        If the Commissioner proceeds beyond Step Three, he must

assess the claimant's residual functional capacity (RFC).                  The

claimant's RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a

regular and continuing basis despite her limitations.               20 C.F.R.

§§   404.1520(e), 416.920(e).       See also Social Security Ruling

(SSR)    96-8p.   nA 'regular and continuing basis' means 8 hours a


6 - OPINION AND ORDER
day, for 5 days a week, or an equivalent schedule."             SSR 96-8p,

at *1.   In other words, the Social Security Act does not require

complete incapacity to be disabled.         Taylor v. Comm'r of Soc.

Sec. Admin.,    659 F.3d 1228, 1234-35 (9 th Cir. 2011) (citing Fair

v. Bowen, 885 F.2d 597,603 (9 th Cir. 1989)).

     At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform

work she has done in the past.        20 C.F.R. §§ 404.1520(a) (4) (iv),

416.920(a) (4) (iv).   See also Keyser,     648 F.3d at 724.

      If the Commissioner reaches Step Five, he must determine

whether the claimant is able to do any other work that exists in

the national economy.      20 C. F. R. §§ 404. 1520 (a) ( 4) (v),

416.920(a) (4) (v).    See also Keyser,    648 F.3d at 724-25.      Here the

burden shifts to the Commissioner to show a significant number of

jobs exist in the national economy that the claimant can perform.

Lockwood v. Comm'r Soc.     Sec. Admin.,    616 F.3d 1068, 1071 (9 th

Cir. 2010).     The Commissioner may satisfy this burden through the

testimony of a VE or by reference to the Medical-Vocational

Guidelines set forth in the regulations at 20 C.F.R. part 404,

subpart P, appendix 2.      If the Commissioner meets this burden,

the claimant is not disabled.        20 C.F.R. §§ 404.1520(g) (1),

416. 920 (g) (1).




7 - OPINION AND ORDER
                           ALJ'S FINDINGS

     At Step One the ALJ found Plaintiff has not engaged in

substantial gainful activity since her May 23, 2013, alleged

onset date.   Tr. 15.

     At Step Two the ALJ found Plaintiff has the severe

impairments of degenerative disc disease of the lumbar spine,

"status post arthroscopic right rotator cuff repair and distal

clavicle excision," degenerative joint disease, "left trochanter

bursitis," and obesity.   Tr. 16.   The ALJ found Plaintiff's sleep

apnea, type two diabetes, restless leg syndrome, anxiety, "opioid

drug dependence in remission[,]        . status post jaw surgeries

and extraction of remaining teeth[,]         and a history of acute

renal failure" are not severe impairments.    Tr. 18-19.

     At Step Three the ALJ concluded Plaintiff's medically

determinable impairments do not meet or medically equal one of

the listed impairments in 20 C.F.R. part 404, subpart P, appendix

1.   Tr. 19-20.   The ALJ found Plaintiff has the RFC to perform

light work with the following limitations:    occasional climbing

ramps and stairs, balancing, stooping, crouching, kneeling, and

overhead reaching with the right extremity; never crawling or

climbing ladders, ropes, or scaffolds; avoiding concentrated

exposure to vibration and hazards; and the "option to change

position from sitting to standing in 20-30 minute increments."

Tr. 20.


8 - OPINION AND ORDER
       At Step Four the ALJ found Plaintiff is able to perform her

past relevant work as a cashier and administrative clerk/sales

manager.     Tr. 29.    Accordingly, the ALJ concluded Plaintiff is

not disabled.      Tr. 29-30.



                                  DISCUSSION

       Plaintiff contends the ALJ erred when she failed to develop

the record sufficiently.         Plaintiff also asserts the Court should

consider new evidence submitted by Plaintiff to establish her

impairments.

I.     The ALJ did not fail to develop the record sufficiently.

       Plaintiff asserts the ALJ failed to develop the record

sufficiently when she failed to order "a current examin[ation] of

[Plaintiff's] impairments by an unbiased medical expert" and

failed to require a medical expert to review Plaintiff's file and

to testify at the hearing.

       The Commissioner bears the burden to develop the record.

Reed v. Massanari, 270 F.3d 838, 841           (9 th Cir. 2001).   When

important medical evidence is incomplete, the ALJ has a duty

to recontact the provider for clarification.             20 C.F.R.

§§   404 .1527 (c) (2), 416. 927 (c) (2).   See also Brown v. Heckler,    713

F.2d 441, 443 (9 th Cir. 1983) (ALJ has a "special duty to fully

and fairly develop the record" even when claimant is represented

by an attorney) .


9 - OPINION AND ORDER
        "Critical to the fair and effective operation of the system

for distributing social security benefits based on disability is

the gathering and presentation of medical evidence."            Reed, 270

F.3d at 841 (citation omitted).        Although the burden to

demonstrate a disability lies with the claimant, "it is equally

clear the ALJ has a duty to assist in developing the record."

Id.    (citing 20 C.F.R.   §§   404.1512(d)-(f), 416.912(d)-(f)

        "One of the means available to an ALJ to supplement an

inadequate medical record is to order a consultative examination,

i.e.,    'a physical or mental examination or test purchased for [a

claimant] at [the Social Security Administration's] request and

expense.'"     Reed, 270 F.3d at 841 (quoting 20 C.F.R.        §§    404.1519,

416.919).     "[T]he Commissioner has broad latitude in ordering a

consultative examination."         Id. at 842 (quotation omitted).

Certain kinds of cases "normally require a consultative

examination," including cases in which "additional evidence

needed is not contained in the records of [Plaintiff's] medical

sources" and cases involving an "ambiguity or insufficiency in

the evidence [that] must be resolved."         Id.    (quoting 20 C.F.R.

§§    404.1519a(b)(l),(4), and      416.919a(b)(l),(4)).

        In January 2014 Plaintiff's treating osteopath, Kevin Kane,

M.D., released Plaintiff to work without restriction.               Tr. 347.

In February 2014 Dr. Kane noted Plaintiff had returned to work

and was "tolerating this well."         Tr. 381.     Although Plaintiff


10- OPINION AND ORDER
reported hip, back, and shoulder pain, an MRI of Plaintiff's

lumbar spine was "grossly normal."       Tr. 494.     The MRI showed

"minimal posterior disk bulges without other evidence of

significant degenerative disk disease" from "T12-Ll through L4-

5," mild foraminal narrowing at L5-Sl, and "no evidence of

significant degenerative disk disease at the remaining levels of

the lumbar spine."     Tr. 494.   An MRI of Plaintiff's left hip

reflected "some degenerative changes           . to the labrium without

tear and minor arthritic changes to the acetabulum."           Tr. 509.

In addition, the record reflects Plaintiff was not compliant with

her physical therapy.       Specifically, Plaintiff's treating

physician, Robert Foege, M.D., noted on September 1, 2015, that

Plaintiff missed "multiple physical therapy appointments, and at

home, seems to alternate between overactivity and immobilizing

[her shoulder] with a sling."       Tr. 769.   Dr. Foege noted

Plaintiff "required and continues to require large doses of

analgesics.     I believe       . this has likely provided an obstacle

to her rehabilitation, and may also have sensitized her through

the mechanism of opioid-induced hyperalgesia."          Tr. 769.    The

record reflects by October 2016 Plaintiff's primary diagnosis was

"opioid dependence (severe use disorder)."          Tr. 904.   On

October 4, 2016, Plaintiff presented at her doctor's office with

her husband regarding "concern[s] for abnormal behavior."

Tr.   900.    At that time Plaintiff reported she had been snorting


11- OPINION AND ORDER
oxycodone for the prior 2-3 months.      Plaintiff stated she had

"snorted 1.5 tablets of oxycodone .          [and] passed out in [her]

car."     Tr. 900.   On October 12, 2016, Plaintiff's treating

physician, Melissa Hayden, M.D., reported it was "not safe to

continue to prescribe opiates [to Plaintiff]."        Tr. 909.

Dr. Hayden discontinued Plaintiff's oxycodone prescription and

prescribed "medications for withdrawal management."        Tr. 909.

Plaintiff ultimately began taking methadone and stopped using

oxycodone.     By March 2017 Dr. Hayden reported Plaintiff's opioid-

use disorder was in early remission.      Tr. 1065.    The record does

not contain any opinion by any treating or examining provider

that Plaintiff had other impairments that prohibited her from

returning to work.

        Accordingly, the Court concludes the record is not ambiguous

or insufficient, and, therefore, the ALJ did not err when she did

not order a consultative medical examination or request testimony

from a medical expert at the hearing.

II.     New Evidence

        Plaintiff requests the Court to consider documents she

submitted with her opening brief when evaluating her claim.

        "Under 42 U.S.C. § 405(g),   '[r]emand for consideration of

new evidence is appropriate if a claimant presents evidence that

is material to determining disability, and there is good cause

for the failure to produce the evidence earlier.'"        Peace v.


12- OPINION AND ORDER
Berryhill, No. 17-CV-04410-JSC, 2018 WL 3549069, at *7           (N.D. Cal.

July 24, 2018) (quoting Wainwright v. Sec'y of Health        &   Human

Servs.,   939 F.2d 680, 682 (9 th Cir. 1991)).    "To obtain remand,

'a claimant must present new evidence that is material, i.e., it

must bear directly and substantially on the matter in dispute,

and the claimant must show a reasonable possibility that the new

evidence would have changed the outcome of the administrative

hearing.'"    Peace, 2018 WL 3549069, at *7      (quoting Miller v.

Berryhill, No. 16-56635, 2018 WL 1979003, at *2        (9 th Cir.

Apr. 27, 2018) (citations and quotations omitted)).

     Plaintiff requests the Court to consider a March 2019 Work

Status Report from treating physician Kamala Nyamathi, M.D., in

which Dr. Nyamathi notes Plaintiff "is placed on modified

activity at work and at home from 3/28/19 through 9/28/2019.             If

modified activity is not accommodated by the employer then

[Plaintiff] is considered temporarily and totally disabled from

[her] regular work."     Pl.'s Brief, Ex. 1 at 1.      Dr. Nyamathi

notes Plaintiff "is in the process of pursuing knee surgery for

her knee pain but this is on hold due to her BMI.         This will be

re-evaluated in 6 months."     Id.

     Even if this new evidence pertained to the application

period at issue, it does not indicate Plaintiff is unable "to

engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment which.


13- OPINION AND ORDER
has lasted or can be expected to last for a continuous period

of not less than 12 months."   42 U.S.C.   §   423 (d) (1) (A).

Dr. Nyamathi indicates Plaintiff would be "temporarily" disabled

from work only if her employer did not permit her to have a

modified work schedule.

     Accordingly, the Court declines to consider the new evidence

submitted by Plaintiff or to remand this matter to the

Commissioner to consider the evidence submitted by Plaintiff with

her opening brief.



                           CONCLUSION

     For these reasons, the Court AFFIRMS the decision of the

Commissioner and DISMISSES this matter pursuant to sentence four

of 42 U.S.C. § 405(g).

     IT IS SO ORDERED.

     DATED this 2~ day of N ~ e r , 2019.




                                 ~               - ~
                               ANNA J. BRow'dr
                               United States Senior District Judge




14- OPINION AND ORDER
